1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   PAUL PIMENTEL                                       Case No.: 19-CV-112-AJB(WVG)
12                                      Plaintiff,
                                                         REPORT AND
13   v.                                                  RECOMMENDATION ON CROSS-
                                                         MOTIONS FOR SUMMARY
14   ANDREW SAUL, Commissioner of
                                                         JUDGMENT
     Social Security,
15
                                     Defendant.          [Doc. Nos. 19, 20.]
16
17
18         This is an action for judicial review of a decision by the Commissioner of Social
19   Security, Andrew Saul (“the Commissioner”), denying Plaintiff Paul Pimentel
20   supplemental security income (“SSI”) benefits under Title XVI of the Social Security Act
21   (the “Act”) and Social Security Disability Insurance under Title II of the Act. The parties
22   have filed cross-motions for summary judgment, and the matter is before the undersigned
23   Magistrate Judge for preparation of a Report and Recommendation. For the reasons stated
24   below, the Court RECOMMENDS that Plaintiff’s motion for summary judgment be
25   DENIED and Defendant’s cross-motion for summary judgment be GRANTED.
26                  I.   OVERVIEW OF SOCIAL SECURITY CLAIM PROCEEDINGS
27         Pursuant to the Social Security Act, the Social Security Administration (“SSA”)
28   administers the SSI program. 42 U.S.C. § 901. The Act authorizes the SSA to create a

                                                     1
                                                                               19-CV-112-AJB(WVG)
1    system by which it determines who is entitled to benefits and by which unsuccessful
2    claimants may obtain review of adverse determinations. Id. §§ 423 et seq. Defendant, as
3    Acting Commissioner of the SSA, is responsible for the Act’s administration. Id.
4    § 902(a)(4), (b)(4).
5    A.    The SSA’s Sequential Five-Step Process
6          The SSA employs a sequential five-step evaluation to determine whether a claimant
7    is eligible for benefits. 20 C.F.R. §§ 416.920, 404.1520. To qualify for disability benefits
8    under the Act, a claimant must show that (1) he or she suffers from a medically-
9    determinable impairment1 that can be expected to result in death or that has lasted or can
10   be expected to last for a continuous period of twelve months or more and (2) the impairment
11   renders the claimant incapable of performing the work that he or she previously performed
12   or any other substantially gainful employment that exists in the national economy. See 42
13   U.S.C. §§ 423(d)(1)(A), (2)(A); 1382(c)(3)(A).
14         A claimant must meet both of these requirements to qualify as “disabled” under the
15   Act, id. § 423(d)(1)(A), (2)(A), and bears the burden of proving that he or she “either was
16   permanently disabled or subject to a condition which became so severe as to create a
17   disability prior to the date upon which [his or] her disability insured status expired.”
18   Johnson v. Shalala, 60 F.3d 1428, 1432 (9th Cir. 1995). An administrative law judge
19   (“ALJ”) presides over the five-step process to determine disability. See Barnhart v.
20   Thomas, 540 U.S. 20, 24-25 (2003) (summarizing the five-step process). If the
21   Commissioner finds that a claimant is disabled or not disabled at any step in this process,
22   the review process is terminated at that step. Corrao v. Shalala, 20 F.3d 943, 946 (9th Cir.
23   1994).
24
25
26
     1
27     A medically-determinable physical or mental impairment “is an impairment that results
     from anatomical, physiological, or psychological abnormalities, which can be shown by
28
     medically acceptable clinical and laboratory diagnostic techniques.” 42 U.S.C. § 423(d)(3).

                                                  2
                                                                               19-CV-112-AJB(WVG)
1          Step one in the sequential evaluation considers a claimant’s “work activity, if any.”
2    20 C.F.R. § 404.1520(a)(4)(i). An ALJ will deny a claimant disability benefits if the
3    claimant is engaged in “substantial gainful activity.” Id. §§ 404.1520(b), 416.920(b).
4          If a claimant cannot provide proof of gainful work activity, the ALJ proceeds to step
5    two to ascertain whether the claimant has a medically severe impairment or combination
6    of impairments. The so-called “severity regulation” dictates the course of this analysis. Id.
7    §§ 404.1520(c), 416.920(c); see also Bowen v. Yuckert, 482 U.S. 137, 140-41 (1987).
8          An ALJ will deny a claimant’s disability claim if the ALJ does not find that a
9    claimant suffers from a severe impairment or combination of impairments which
10   significantly limits the claimant’s physical or mental ability to do “basic work activities.”
11   20 C.F.R. § 404.1520(c). The ability to do “basic work activities” means “the abilities and
12   aptitudes necessary to do most jobs.” Id. §§ 404.1521(b), 416.921(b).
13         However, if the impairment is severe, the evaluation proceeds to step three. At step
14   three, the ALJ determines whether the impairment is equivalent to one of several listed
15   impairments that the SSA acknowledges are so severe as to preclude substantial gainful
16   activity. Id. §§ 404.1520(d), 416.920(d). An ALJ conclusively presumes a claimant is
17   disabled so long as the impairment meets or equals one of the listed impairments. Id.
18   § 404.1520(d).
19         If the ALJ does not deem a claimant disabled—but before formally proceeding to
20   step four—the ALJ must establish the claimant’s Residual Functional Capacity (“RFC”).
21   Id. §§ 404.1520(e), 404.1545(a). An individual’s RFC is his or her ability to do physical
22   and mental work activities on a sustained basis despite limitations from his or her
23   impairments. Id. §§ 404.945(a)(1), 404.1545(a)(1). The RFC analysis considers “whether
24   [the claimant’s] impairment(s), and any related symptoms, such as pain, may cause
25   physical and mental limitations that affect what [the claimant] can do in a work setting.”
26   Id. §§ 404.1545(a)(1), 416.945(a)(1). In establishing a claimant’s RFC, the ALJ must
27   assess relevant medical and other evidence, as well as consider all of the claimant’s
28   impairments, including impairments categorized as non-severe. Id. § 404.1545(a)(3), (e).

                                                   3
                                                                                19-CV-112-AJB(WVG)
1    If an ALJ does not conclusively determine a claimant’s impairment or combination of
2    impairments is disabling at step three, the evaluation advances to step four.
3          At step four, the ALJ uses the claimant’s RFC to determine whether the claimant has
4    the ability to perform the requirements of his or her past relevant work. Id. § 404.1520(f).
5    So long as a claimant has the RFC to carry out his or her past relevant work, the claimant
6    is not disabled. Id. § 404.1560(b)(3). Conversely, if the claimant either cannot perform or
7    does not have any past relevant work, the analysis presses onward.
8          At the fifth and final step of the SSA’s evaluation, the ALJ must verify whether the
9    claimant is able to do any other work in light of his or her RFC, age, education, and work
10   experience. Id. § 404.1520(g). If the claimant is able to do other work, the claimant is not
11   disabled. However, if the claimant is not able to do other work and meets the duration
12   requirement, the claimant is disabled. Id. Although the claimant generally continues to have
13   the burden of proving disability at step five, a limited burden of going forward with the
14   evidence shifts to the SSA. At this stage, the SSA must present evidence demonstrating
15   that other work that the claimant can perform—allowing for his RFC, age, education, and
16   work experience—exists in significant numbers in the national economy. Id. §§ 404.1520,
17   1560(c), 416.920, 404.1512(f).
18   B.    SSA Hearings and Appeals Process
19         In accordance with Defendant’s delegation, the Office of Disability Adjudication
20   and Review administers a nationwide hearings and appeals program. SSA regulations
21   provide for a four-step process for administrative review of a claimant’s application for
22   disability payments. See id. §§ 416.1400, 404.900. Once the SSA makes an initial
23   determination, three more levels of appeal exist: (1) reconsideration, (2) hearing by an ALJ,
24   and (3) review by the Appeals Council. See id. §§ 416.1400, 404.900. If the claimant is not
25   satisfied with the decision at any step of the process, the claimant has sixty days to seek
26   administrative review. See id. §§ 404.933, 416.1433. If the claimant does not request
27   review, the decision becomes the SSA’s—and hence Defendant’s—binding and final
28   decree. See id. §§ 404.905, 416.1405.

                                                   4
                                                                                19-CV-112-AJB(WVG)
1          A network of SSA field offices and state disability determination services initially
2    process applications for disability benefits. The processing begins when a claimant
3    completes both an application and an adult disability report and submits those documents
4    to one of the SSA’s field offices. If the SSA denies the claim, the claimant is entitled to a
5    hearing before an ALJ in the SSA’s Office of Disability Adjudication and Review. Id.
6    §§ 404.929, 416.1429. A hearing before an ALJ is informal and non-adversarial. Id.
7    § 404.900(b).
8          If the claimant receives an unfavorable decision by an ALJ, the claimant may request
9    review by the Appeals Council. Id. §§ 404.967, 416.1467. The Appeals Council will grant,
10   deny, dismiss, or remand a claimant’s request. Id. §§ 416.1479, 404.979. If a claimant
11   disagrees with the Appeals Council’s decision or the Appeals Council declines to review
12   the claim, the claimant may seek judicial review in a federal district court. See id.
13   §§ 404.981, 416.1481. If a district court remands the claim, the claim is sent to the Appeals
14   Council, which may either make a decision or refer the matter to another ALJ. Id.
15   § 404.983.
16                                       II.   BACKGROUND
17   A.    Procedural History
18         Plaintiff appeals the denial of his May 27, 2015 application for Supplemental
19   Security Income under Title XVI of the Social Security Act. (AR 62, 224-29.) The
20   Commissioner denied the application initially and on reconsideration. (AR 79-83, 92-96.)
21   Plaintiff then requested a hearing before an administrative law judge, and the ALJ heard
22   Plaintiff’s case on January 25, 2018. (AR 30, 100-01.) Plaintiff, his attorney, and a
23   vocational expert appeared, and Plaintiff and the vocational expert testified. (AR 30-31.)
24   On March 19, 2018, the ALJ found Plaintiff was not disabled under the Act. (AR 15-23.)
25   On November 15, 2018, the Appeals Council declined further review, and the ALJ’s
26   decision became final. (AR 1-3.) Plaintiff now seeks review of the Commissioner’s final
27   decision.
28

                                                   5
                                                                                19-CV-112-AJB(WVG)
1    B.    Plaintiff’s Testimony
2          Plaintiff testified at his administrative hearing that he served in the United States
3    Navy as a corpsman and was discharged medically due to a personality disorder. (AR 34-
4    35.) He testified he could not work because he could not pay attention, and he felt this was
5    his biggest impairment preventing him from working. (AR 39.) Plaintiff testified he did
6    not walk much due to pain in his left knee and back. (AR 40-41.) Pimentel’s back
7    problems began in the military, and he has taken medications and been to physical therapy
8    to treat the pain. (AR 46.) He claimed he had been scheduled for back surgery. (AR 46.)
9    Plaintiff made trips to the grocery store four times a month for about 20 minutes. (AR
10   261.) Plaintiff testified he spent his days on the computer. (AR 41-42.) He could walk
11   for about 30 minutes and claimed side effects from his medication of numbness in his
12   hands, irritability, pacing, and eating problems. (AR 46.) He received mental health
13   treatment about once a week. (AR 46.)
14   C.    The ALJ’s Findings
15         At step one, the ALJ found Plaintiff did not engage in substantial gainful activity
16   since his May 27, 2015 application date. (AR 17.) At step two, the ALJ found severe
17   impairments of degenerative disc disease and bipolar disorder. (AR 17.) At step three, the
18   ALJ found Plaintiff did not meet an impairment listed in 20 C.F.R. section 404 Subpart P,
19   Appendix 1. (AR 17-19.) Prior to step four, the ALJ found Plaintiff had the residual
20   functional capacity (RFC) to perform medium work with the following limitations: he
21   could lift 25 pounds frequently and 50 pounds occasionally; stand and/or walk six hours in
22   an eight-hour workday; sit for six hours in an eight-hour workday; and perform only
23   simple, routine tasks. (AR 18.) At step four, the ALJ found Plaintiff could not perform
24   his past relevant work. (AR 21.) At step five, relying on vocational expert testimony, the
25   ALJ found Plaintiff could perform jobs existing in significant numbers in the national
26   economy. (AR 22, 44-45.)
27   ///
28   ///

                                                  6
                                                                               19-CV-112-AJB(WVG)
1                                   III.   STANDARD OF REVIEW
2          A district court will not disturb the Commissioner’s decision unless it is based on
3    legal error or not supported by substantial evidence. Smolen v. Chater, 80 F.3d 1273, 1279
4    (9th Cir. 1996).    Substantial evidence means more than a scintilla, but less than a
5    preponderance. Id. Substantial evidence is evidence that a reasonable mind would
6    consider adequate to support a conclusion. Id. The ALJ is responsible for determining
7    credibility, resolving conflicts in medical testimony, and resolving ambiguities. Andrews
8    v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). If the evidence is subject to more than one
9    rational interpretation, the ALJ’s conclusion must be upheld. Burch v. Barnhart, 400 F.3d
10   676, 679 (9th Cir. 2005).
11                                         IV.   DISCUSSION
12         The sole question in this case is whether the ALJ properly discounted Plaintiff’s
13   subjective complaints of disabling impairments. If, as Plaintiff contends, the ALJ did not
14   provide sufficient reasons for doing so, then Plaintiff may be entitled to benefits or at least
15   another hearing. Having reviewed the parties’ arguments and the administrative record,
16   this Court finds Defendant’s argument most accurate and persuasive for several reasons.
17         First, Defendant correctly contends that the medical evidence contradicts Plaintiff’s
18   subjective complaints of disabling limitations. Although Plaintiff contends he cannot work
19   any job, Dr. Seung Lim examined him in September 2015 and performed a thorough
20   evaluation of his physical functional abilities. Although Plaintiff complained of back pain,
21   had diabetes, and was overweight, his health was otherwise unremarkable. Dr. Lim’s
22   physical assessment of Plaintiff showed he was well-developed and appeared to be in no
23   acute distress; had a normal gait and balance; had normal muscle bulk and tone; had full
24   ranges of motion in the spine and joints; full strength in his bilateral extremities (not
25   including his grip), without focal motor deficits; intact reflexes and sensation in the
26   bilateral upper and lower extremities; and had no evidence of atrophy, edema, clubbing,
27   cyanosis, warmth, crepitus, or pain. (AR 20, 435-36; see also 392 (full strength in bilateral
28   upper and lower extremities, including grip), 398 (“good” range of motion), 440 (normal

                                                    7
                                                                                 19-CV-112-AJB(WVG)
1    gait and posture), 524 (full strength in bilateral upper and lower extremities, full ranges of
2    motion), 585 (normal gait).) Thus, the ALJ reasonably found that the medical evidence
3    did not support disabling functional limitations and supported the restricted range of work
4    in Plaintiff’s RFC.
5          Second, the medical opinion evidence also contradicts Plaintiff’s claim of disabling
6    limitation. As an initial matter, the record does not contain much in terms of opinion
7    evidence. The little it does contain contradicts Plaintiff’s claims. Dr. Lim found Plaintiff
8    had some limitations that would nonetheless allow him to work certain jobs. (AR 434-37.)
9    Although the doctor found Plaintiff had high blood pressure and diabetes, the doctor
10   concluded that:
11                Based on available medical information, the patient, in my opinion, is
           restricted to standing and/or walking about 6 hours in an eight-hour workday
12
           with appropriate breaks. The patient would be able to sit for 6 hours in an
13         eight-hour workday with appropriate breaks. The patient would be able to lift
           and/or carry 50 pounds occasionally and 25 pounds frequently. Pushing,
14
           pulling, and overhead reaching is unlimited other than as shown for lifting
15         and/or carrying. The patient has no other impairment related physical
           limitations.
16
17   (AR 437.) This opinion contradicts Plaintiff’s contention of totally disabling limitations.
18   He can work; he just has limitations on the type of work he can perform. Dr. Lim’s opinion
19   is the only such assessment in the record, supports the ALJ’s RFC assessment, and is
20   supported by the record as a whole. The record does not support Plaintiff’s subjective
21   claims of total disability, and he has not identified any medical opinion in the record that
22   contradicts Dr. Lim’s opinion or support his claims.
23         Third, Defendant contends the ALJ properly found Plaintiff’s treatment history was
24   not consistent with the disabling degree of limitations Plaintiff alleged. An ALJ may
25   consider conservative treatment in evaluating subjective symptom allegations. Tommasetti
26   v. Astrue, 533 F.3d 1035, 1039 (9th Cir. 2008). Although there is mention in the record
27   about referring Plaintiff for a surgery consultation, the record does not contain evidence of
28   the consultation, its results, or that Plaintiff underwent or was scheduled to undergo surgery

                                                   8
                                                                                19-CV-112-AJB(WVG)
1    (other than Plaintiff’s own unsupported claim at the hearing that he was scheduled for
2    surgery). The record does not contain the type of treatment history one would expect for
3    someone with disabling back pain so serious that he would need surgery. For example,
4    Defendant is correct that Plaintiff’s medication history is unremarkable. And the record
5    does not contain treatment or consultation reports related to Plaintiff’s back issues. Thus,
6    the ALJ reasonably found that Plaintiff’s treatment history did not support disabling
7    limitations and supported Plaintiff’s RFC.
8            Although the record does contain one MRI scan report that apparently shows
9    Plaintiff has degenerative disc disease and a disc bulge, Defendant is correct that this
10   evidence goes to diagnosis rather than constituting an evaluation of Plaintiff’s functional
11   abilities in light of the scan. In any event, Dr. Lim’s findings—which Plaintiff does not
12   challenge—that Plaintiff retains intact strength, full ranges of motion, normal gait, and
13   intact reflexes and sensations contradicts the claim that his back issues were disabling.
14   Thus, while the record does not contain evidence of disabling back issues, it does contain
15   evidence to the contrary.
16         Finally, Plaintiff’s contention that his course of treatment was not routine is
17   unpersuasive. He contends he received epidural injections and had surgery schedules, but
18   the record contains no medical documentation of him receiving injections or being
19   scheduled for surgery. The only references to these in the record is from Plaintiff himself,
20   but none of the medical records support these representations.
21         Based on the foregoing, the ALJ provided sufficient reasoning for discounting
22   Plaintiff’s subjective claims of disabling limitations and did not err in doing so.
23   A.    Plaintiff is Not Entitled to Summary Judgment
24         Based on the foregoing recommendation that Defendant’s Cross-MSJ be
25   GRANTED, this Court necessarily recommends that Plaintiff’s MSJ be DENIED.
26                                       V.     CONCLUSION
27         This Court RECOMMENDS that Plaintiff’s MSJ be DENIED and that Defendant’s
28   Cross-MSJ be GRANTED.

                                                   9
                                                                                19-CV-112-AJB(WVG)
1          This Report and Recommendation is submitted to the United States District Judge
2    assigned to this case, pursuant to the provisions of 28 U.S.C. § 636(b)(1) and Federal Rule
3    of Civil Procedure 72(b).
4          IT IS ORDERED that no later than February 26, 2020, any party to this action
5    may file written objections with the Court and serve a copy on all parties. The document
6    shall be captioned “Objections to Report and Recommendation.”
7          IT IS FURTHER ORDERED that any reply to the objections shall be filed with the
8    Court and served on all parties no later than March 4, 2020. The parties are advised that
9    failure to file objections within the specified time may waive the right to raise those
10   objections on appeal of the Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).
11   IT IS SO ORDERED.
12   DATED: February 11, 2020
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 10
                                                                              19-CV-112-AJB(WVG)
